Citation Nr: 1021347	
Decision Date: 06/09/10    Archive Date: 06/21/10	

DOCKET NO.  08-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1970, with service in the Republic of Vietnam from late 1968 
to early 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's alleged 
psychiatric disability, claimed as posttraumatic stress 
disorder.  In that regard, it is contended that, while 
serving as an aircraft mechanic/crew chief with the United 
States Air Force in the Republic of Vietnam, the Veteran was 
subjected to small arms, mortar, and rocket fire, as well as 
attacks by "sappers" carrying satchel charges, the combined 
effect of which was to precipitate the development of a 
posttraumatic stress disorder.

The Board observes that, based on a review of the entire 
pertinent evidence of record, including the Chronology of 
VC/NVA Attacks for the period from 1961 to 193, it would 
appear that the various Air Force installations where the 
Veteran was stationed in the Republic of Vietnam did, on 
occasion, come under "standoff" and/or "sapper" attacks.  
Accordingly, it is plausible that, during the Veteran's 
period of service in the Republic of Vietnam, he may have 
been subjected to various "stressors" sufficient to provoke 
the development of a posttraumatic stress disorder.  What 
remains unclear is whether the Veteran does, in fact, 
currently suffer from a chronic, clinically identifiable 
posttraumatic stress disorder and, if so, whether that 
disorder is, in fact, the result of an inservice stressor or 
stressors.  Significantly, the Veteran has yet to undergo a 
VA psychiatric examination for the purpose of determining the 
exact nature and etiology of his current psychiatric 
disability.  Moreover, to date, the Veteran has received 
diagnoses not only of posttraumatic stress disorder, but also 
major depressive disorder, bereavement (due to the death of 
his mother), dysthymia versus substance-induced mood 
disorder, insomnia, panic disorder with agoraphobia, and 
"rule out" borderline personality disorder.  Significantly, 
pursuant to the recent holding of the United States Court of 
Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record.  Under 
the circumstances, further development of the evidence is 
necessary prior to a final adjudication of the Veteran's 
claim for service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2010, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded a 
VA psychiatric examination, to be 
conducted, if at all possible, by a 
psychiatrist who has not previously seen 
or examined the Veteran.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of posttraumatic 
stress disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should comment explicitly on whether 
there is a link between the Veteran's 
claimed inservice stressors and any 
current diagnosis of posttraumatic stress 
disorder.

Should it be determined that the Veteran 
does not, in fact, suffer from a 
posttraumatic stress disorder which is 
the result of an inservice stressor or 
stressors, an additional opinion is 
requested as to whether the Veteran 
currently suffers from another, chronic, 
clinically-identifiable psychiatric 
disability and, if so, whether that 
disability as likely as not had its 
origin during the Veteran's period of 
active military service or is otherwise 
related to service.

A complete rationale must be provided for 
any opinion offered, and all information 
and opinions, when obtained, must be made 
a part of the Veteran's claims 



folder.  The claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.  

3.  The RO/AMC should then readjudicate 
the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress 
disorder.  Should the benefit sought 
under appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2009.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



